Citation Nr: 0513557	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  99-14 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from April 1968 to 
November 1969.

This appeal arises from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran testified before an RO hearing officer in 
February 1999.  The record reflects that the RO notified the 
veteran in a letter to his last known address that a hearing 
before a Veterans Law Judge had been scheduled for February 
2001.  The claims file notes that the veteran failed to 
report for the hearing, although the RO notification letter 
has not been returned by the United States Postal Service as 
undeliverable.  The veteran has not explained his failure to 
report nor has he requested rescheduling of the hearing.  
Under these circumstances, the Board deems the hearing 
request to be withdrawn.  See 38 C.F.R. § 20.702(d) (2004).

In May 2001, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  A diagnosis of PTSD related to combat has been given.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA redefines VA's obligation to assist and includes an 
enhanced duty to notify a claimant of information and 
evidence necessary to substantiate a claim for VA benefits.  
VA shall inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2004); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Factual Background

The veteran's DD-214 reflects that he was a 95B10 Military 
Policeman.  He received the Vietnam Service Medal (VSM) and 
the Vietnam Campaign Medal (VCM).  He served overseas for one 
year, two months, and seven days.  

The veteran's official personnel file (OPF) reflects that he 
was assigned to the 615th MP Company (CO), USARPAC (US Army 
of the Pacific), from September 24, 1968, to October 1, 1968.

The veteran's service medical records (SMRs) reflect no 
relevant abnormality.

VA clinical records reflect an inpatient admission in 1993 
for alcohol abuse.  The veteran reportedly refused to join a 
PTSD treatment program because he sought treatment solely for 
alcohol dependence.  

Private treatment records reflect treatment for signs of PTSD 
in early 1998.  

In March 1998, the veteran requested service connection for 
PTSD.  He reported that he served in Vietnam from September 
1968 to November 1969 as a military policeman (MP).  He 
performed convoy escort, highway patrol, post patrol, and 
Bien Hoa patrol.  He indicated that he had been bombed, 
shelled, and/or exposed to booby traps, and that he had been 
in life threatening situations.  

A March 1998 VA clinical psychological assessment reflects an 
Axis I diagnosis of PTSD related to combat in Vietnam.  The 
veteran reported that as an MP he escorted convoys on a 
nightly run to Bien Hoa.  A rocket-propelled grenade (RPG) 
once hit a BOQ (bachelor officer's quarters) killing the 
resident and he found the headless body after the attack.  He 
once had to identify the body of a deceased friend and had 
witnessed serious injuries, such as a soldier missing a leg.  
In his jeep, he chased a man in another vehicle in Vietnam 
and finally overtook him and shot him.  

VA hospitalized the veteran in March 1998 for intoxication; 
however PTSD was eventually assessed.  His PTSD stressors 
were not mentioned in the hospital report.  

At other times, the veteran reported surviving a rocket 
attack at Long Binh in February 1969.  He reported that he 
served as a machine gunner on a gun-jeep escorting troop 
buses from base to base.  Sometimes he patrolled on foot for 
AWOL (absent without leave) soldiers.  He reported having 
handled or otherwise viewed corpses and dead soldiers and 
victims of gunshot wounds or other severe trauma.  

A May 1998 VA PTSD compensation and pension examination 
report reflects that the veteran felt he had PTSD symptoms 
shortly after returning from Vietnam.  He reported having 
shot someone while in Vietnam.  The Axis I diagnoses were 
PTSD, moderate and chronic; and, alcohol abuse in partial 
remission. 

In July 1998, the RO denied service connection for PTSD on 
the basis that the veteran was not a combat soldier.

In February 1999, the veteran testified before an RO hearing 
officer concerning his stressors.  He testified that he 
served at Long Binh primarily, but conducted search 
operations as far away as Binh Thuy and along Highway 1 
around Saigon.  In early November 1968, Long Binh received a 
rocket attack and the veteran was the first on the scene of a 
fatality.  While evacuating dead and wounded, another rocket 
attack occurred and he was shifted to perimeter defense.  He 
also investigated a possible suicide wherein the victim had 
received a severe gunshot wound to the head.   He testified 
that that he has had nightmares of these incidents since 
returning from the war.  He recalled that the 615 MP Co was 
part of the 18th MP Brigade.  

According to an August 1999, VA PTSD unit intake report, the 
veteran reported having come under several rocket attacks 
while on convoy escort duty.  

In May 2001, the Board remanded the case for verification of 
stressors and development of the veteran's claim of 
participation in combat.

In an undated report, the Army's Center for Research of Unit 
Records (CRUR) reported that the 615th MP Co patrolled at 
Long Binh Post, Bien Hoa, Highway 1, and the Thu Duc 
detachment.  These MPs also supported the area Provost 
Marshal.  Two unit personnel were killed during a portion of 
the veteran's tour, one in a vehicle accident, and one in an 
industrial accident (VA did not provide all relevant dates to 
CRUR).  Long Binh Post came under enemy attack in February 
1969 and the MPs, who were on normal patrol at the time, 
aided in a successful defense.  Some 125 enemy soldiers were 
killed in the attack due, in large measure, to the support 
rendered by the MPs.  

In August 2004, the veteran again reported his stressful 
events, which he had reported at prior times.  

Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for PTSD is subject to additional requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2004); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b).  That statute sets forth a three-step 
analysis.  First, it must be determined whether there is 
satisfactory, lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Second, it must be 
determined whether the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two inquiries are met, the Secretary shall accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If 
both of these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

The veteran has reportedly participated in various actions 
that suggest combat with the enemy, although he has not 
received the Purple Heart, Combat Infantryman Badge, or other 
medal that conclusively establishes participation in combat.  
The underlying issue to be resolved is whether the evidence 
demonstrates that the veteran participated in combat, in 
which case credible supporting evidence of a PTSD stressor is 
unnecessary.  38 C.F.R. § 3.304(f).  

The veteran reported surviving rocket attacks near Long Binh 
Post.  He reportedly handled corpses, and as a military 
police officer, he identified human remains for mortuary 
personnel.  His personnel records do not conclusively 
establish those facts or conclusively establish his 
participation in combat.  These records establish that the 
veteran was a military policeman assigned to Vietnam at times 
and locations corresponding to those alleged.  

VA's guidance on what constitutes combat for purposes of 
establishing a diagnosis of PTSD is found in VAOPGCPREC 12- 
99.  38 U.S.C.A. § 7104(a), (c) states "The Board shall be 
bound in its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department."  Thus, GC 
opinions, like that cited above, are mandatory guidance that 
VA must follow.

According to VAOPGCPREC 12-99, the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b) requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Nothing in 
the language or history of that statute or any VA regulation 
suggests a more specific definition.  The determination as to 
what evidence may be satisfactory proof that a veteran 
"engaged in combat with the enemy" necessarily depends on the 
facts of each case.  Determining whether evidence establishes 
that a veteran engaged in combat requires an evaluation of 
all pertinent evidence and an assessment of the credibility, 
probative value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Hence, the Board must consider all 
submissions.  The GC opinion concludes that a veteran may use 
any probative evidence to support an assertion of combat with 
the enemy and VA must consider any such evidence in 
connection with all other pertinent evidence of record.  The 
opinion notes that whether a particular statement in service 
department records indicating that the veteran participated 
in a particular "'operation" or "campaign" is sufficient to 
establish that the veteran engaged in combat with the enemy, 
depends upon the language and context of the records in each 
case.

As a general matter, evidence of participation in an 
"operation" or ""campaign" often would not, in itself, 
establish that a veteran engaged in combat, because those 
terms ordinarily may encompass both combat and non-combat 
activities.  However, there may be circumstances in which the 
context of a particular service-department record indicates 
that reference to a particular operation or campaign reflects 
engagement in combat.  Further, evidence of participation in 
a particular "operation" or "'campaign" must be considered by 
VA in relation to other evidence of record, even if it does 
not, in itself, conclusively establish engagement in combat 
with the enemy.  Id.

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (2004).

Returning to the analysis, 615th MP Co records support the 
veteran's claim of participation in combat.  The veteran 
reported having survived rocket attacks.  Unit records 
recorded an attack at Long Binh Post in February 1969.  The 
veteran also reported performing in a perimeter defense role.  
Unit records reflect that the MPs were pressed into perimeter 
defense during an enemy attack and that the MPs killed over 
100 enemy soldiers.  

In Cohen v. Brown, 10 Vet. App. 128, 146 (1997), the Court 
stressed that "mortar fire while on convoys and guard 
duty"" "might be construed as combat related."  The Board 
makes no distinction between "mortar fire" and "rocket 
attack" for purposes of determining participation in combat.  

Moreover, the veteran need not show, by other than credible 
testimony, that he was actually present at these events, if 
his unit records otherwise place him there.  In Pentecost v. 
Principi, 16 Vet. App. 124, 129 (2002), the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  

The veteran submitted evidence that his unit was subjected to 
rocket attacks around DaNang in 1967 and 1968.  The Court 
pointed out that corroboration of every detail of a stressor 
under such circumstances, such as the veteran's own personal 
involvement, is not necessary.  Also see Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in the instance case are 
similar, because the veteran has submitted independent 
evidence of the occurrence of the claimed rocket attack at 
Long Binh Post that occurred while he was assigned there.

Thus, even without a decoration such as a Purple Heart or a 
Combat Infantryman's Badge, the evidence of record is 
sufficient to place the issue of participation in combat in 
relative equipoise.  Applying the benefit of the doubt 
doctrine, the Board will resolve the issue in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Board finds that 
it is at least as likely as not that the veteran is a combat 
veteran.  

A PTSD diagnosis has been given.  The PTSD diagnosis has been 
attributed to in-service combat supported by service 
department records suggesting that the veteran's unit was 
involved in combat, or specific service-related stressors for 
which there is credible supporting evidence.  Thus, medical 
experts have considered the stressors alleged by the veteran, 
and have diagnosed PTSD based on those stressors.  38 C.F.R. 
§§ 3.304(f).  Accordingly, service connection for PTSD is 
warranted.


ORDER

Entitlement to service connection for PTSD is granted.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


